Per Curiam.

Defendant Laura Maruccia did not deny the receipt of the foodstuffs sold to her on credit. Nor did she deny payment to her by her husband of $75 per week and other substantial amounts for rent and incidental living expenses during the entire period when plaintiff extended credit. Consequently she has no defense to plaintiff’s claim and the motion for summary judgment as against her should have been granted.
*877The order should be modified by granting the motion as against defendant Laura Maruccia, with $10 costs to appellant against defendant Laura Maruccia, and as modified affirmed, with $10 costs to defendant Alfred J. Maruccia.
Concur — Steuer, J. P., Hofstadter and Hecht, JJ.
Order modified, etc.